DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 08/27/2021.  Claim 1 has been amended and claim 2 added.  Claims 1 and 2 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. In the first page, third paragraph of remarks, Applicant raises the issue that the cited references do not teach the limitation of the last three lines of claim 1.  Examiner respectfully disagrees on the basis that an internal pressure of a mask that is a facepiece is recited in the Column 8, lines 5-10 of Farrugia, and further in the modified Farrugia in view of Simpson as detailed below, pressure would be measured directly at a facepiece by the assembly of 9, 10 and 11 of Simpson.
In the first page, fourth paragraph of Remarks, Applicant raises the issue that the pressure signal in Figure 2 of Farrugia indicates internal pressure of an air passage extending from the impeller 12 to the face piece 18, not the face piece 18 itself.  Examiner respectfully contends that the pressure in the air 
In the first page, fourth paragraph of Remarks, Applicant raises the issue that , Farrugia discloses current application to the motor fan from the middle of exhalation and after internal pressure of the face piece reached maximum because Farrugia applies current to the motor vent from the end of exhalation and that in contrast, in accordance with the Applicant’s Invention, current is applied to the motor fan from the middle of exhalation and before internal pressure of the face piece reaches maximum.  Examiner respectfully disagrees on the basis that while current application in Farrugia will occur following a prior inhalation phase during ongoing ventilation, current application is expressly disclosed to occur before maximum pressure is reached during a subsequent inhalation (as per Column 8, lines 47-58 of Farrugia).  Thus Examiner respectfully maintains that the disclosure of Farrugia is not contrary to the instant Invention, particularly that in both Farrugia inhalation and exhalations would be understood to occur sequentially, a plurality of times during ongoing use. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “the controller is further configured to apply a current to the motor fan so as to rotate the motor fan from the front half of exhalation”.  Examiner respectfully points out that a front half of exhalation appears to refer to the earlier half of exhalation including the start of exhalation, thus the claim appears to require a configuration to apply current so as to rotate a motor starting at any point in the earlier half of exhalation.  The corresponding disclosure such as in instant Paragraph 4 and Figure 3 appears to disclose a configuration rotating a fan from a middle of exhalation thus starting at the middle of exhalation but not before.  Further the corresponding disclosure including and claim 2 each recite a configuration to stop the motor at the time of exhalation (instant Paragraph 2 and line 12 of claim 2) thus starting current application to the motor from the front half of exhalation appears contradictory to the recited and claimed configuration to stop the motor.   Thus Examiner maintains that a configuration to apply current to rotate a motor from an earlier point, prior to the middle of exhalation was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims is rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al., US 7,128,069 in view of Keith Simpson, US 4,886,056. 
 Regarding claim 1, Farrugia discloses a breathing apparatus (the apparatus of Figure 1 as per Column 6, lines 4-7, particularly a breathing apparatus as per Column 1, lines 10-15) comprising a face piece (18 as per Column 6, lines 15-24) for covering a part of or all of a face of a user (as when a full-face mask as recited), a motor fan (10, 12 and 36 as per Column 1, lines 4-10, 10 being a motor, 12 being an impeller thus a fan) for supplying internal space of the face piece with external air (as per Column 6, lines 11-21), a breath monitoring apparatus (flow and reassure sensors 28 and 30 as per Column 6, lines 25-26)  sensitive to fluctuation of internal pressure of the face piece (as when mask pressure is monitored, as per Column 6, lines 48-50), and a controller (14, as per Column 6, lines 41-49) for controlling operation of the motor fan synchronously with breathing of the user (as per Column 8, lines 47-58) in accordance with a detection signal (detection of transition and pressure reaching minimum as per Column 8, lines 47-58) from the breath monitoring apparatus (as per Column 6, lines 41-49) , wherein the controller is configured to apply (as when as recited, pressure within a mask reaches a minimum level during exhalation and the motor is reenergized in Column 8, lines 47-58) current (reduced current, relative to that applied upon detection of transition from exhalation to inhalation as recited) to the motor fan at the time of inhalation so as to keep the internal pressure of the face piece at a predetermined positive target value (increasing the motor to provide a pressure level suitable for inhalation as per Column 8, lines 47-58), and stop current application to the motor fan so as to stop the motor fan at the time of exhalation (the motor being de-energized upon detection from transition from inhalation to exhalation as recited), and wherein the controller is further configured to apply a current to the motor fan (reenergizing the motor to provide a pressure level suitable for exhalation which is 
Such that said motor fan supplies air through the inhale valve, a filter for cleaning the external air to be sucked into the motor fan, or said monitoring apparatus to be provided with a membrane member deforming in accordance with fluctuation of internal pressure of the face piece and a sensor for detecting the deformation of the membrane member.
Simpson teaches a breathing apparatus with face piece (the respirator of Figure 1 as per Column 4, lines 30-32) comprising a face piece) comprising an inhale valve (8) and an exhale valve (recited in Column 4, lines 54-62) attached to the face piece (as recited, mounted on 2 which is mounted within 1), whereby a  motor fan (the assembly of motor 7 and fan 6 as per Column 4, lines 42- 48) supplies external air (air being drawn through a canister and into the mask as recited) through the inhale valve (as per Column 5, lines 39-50, when the user starts to inhale), a filter (5 as per Column 4, lines 42-48) for cleaning the external air (producing clean, filtered air as per Column 5, lines 45-50) to be sucked into the motor fan (the motor fan being downstream of the filter as shown by the arrows in Figure 1), and a breath monitoring apparatus (the assembly of 9, 10 and 11 and the circuit of Figure 2 as per Columns 4-5, lines 53-10, a diaphragm, detector, aperture and control circuit) provided with a membrane member (9, a diaphragm thus a membrane) deforming in accordance with fluctuation of internal pressure (that within 20 and within 2) of the face piece (moving in accordance with difference in gas pressure as recited, the gas pressure fluctuating between inhalation and exhalation phases as per Column 5, lines 6-10) and a sensor (detector 10) for detecting the deformation of the membrane member (10 being a proximity detector for movement of 9).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



NED T. HEFFNER
Examiner
Art Unit 3785


/N.T.H/Examiner, Art Unit 3785       

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785